DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement(s) (IDS) filed 3/17/20 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Election/Restrictions
	Applicant's election of Group I, Claims 1-4, 7-9, 18, 20, 28, 40, 41, 45, 48 in the reply filed on 6/1/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of the Application
	Claim(s) 1-4, 7-9, 11-12, 18, 20, 24, 28-29, 31, 40-41, 45, 48-49 is/are pending.
	Claim(s) 11, 12, 24, 29, 31, 49 is/are withdrawn.
	Claim(s) 1-4, 7-9, 18, 20, 28, 40, 41, 45, 48 is/are rejected.

Claim Rejections – 35 U.S.C. § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

    PNG
    media_image1.png
    158
    934
    media_image1.png
    Greyscale

Claim(s) 1-4, 7-9, 18, 28 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Collier et al. (US 20150331000 A1) [hereinafter Collier] in view of Keifer et al., Charge detection mass spectrometry: weighing heavier things, 142 Analyst 1654 (2017) [hereinafter Keifer].
	Regarding claim 1, Collier teaches a method of identifying components of a lipoprotein present in a sample containing the lipoprotein (see [0005,43]), the method comprising: 
	a) producing lipoprotein ions (required for mass spectrometry, see e.g. [0069]) from the sample containing the lipoprotein; 
	b) subjecting the lipoprotein ions to 
	c) identifying the components based on the determined masses of the lipoprotein (see e.g. [0070]).
	Collier fails to explicitly disclose single-particle mass spectrometry.
	However, the use of single particle mass spectrometry was well known in the art at the time the application was effectively filed. For example, Keifer teaches using single particle mass spectrometry (see charge detection mass spectrometry, Keifer, abstract), which enables more sensitive analysis and stoichiometry of a wide range of complex proteins with different charge distributions (see e.g. p1667, col 1, para 2-3). It is also noted Collier teaches modifications of lipoproteins including isomers (note having charge distribution) that are particularly relevant to cardiovascular risk determination (see e.g. 

	Regarding claim 2, the combined teaching of Collier and Keifer teaches for each of the lipoprotein ions, (i) measuring a mass-to-charge ratio of the ion (see e.g. Collier, fig 3; see also Keifer, p1655, col 2, para 1), (ii) measuring a charge of the ion (see Keifer, p1655, col 2, para 1), and (iii) determining the mass of the ion based on the measured mass-to-charge ratio and the measured charge of the ion (see abstract), and wherein the charge of the ion and the mass-to- charge ratio of the ion are measured simultaneously (see e.g. ion trap CDMS, p1655, col 2, para 1).
	Regarding claim 3, the combined teaching of Collier and Keifer teaches the single-particle mass spectrometry comprises charge detection mass spectrometry (see Keifer, abstract).
	Regarding claim 4, the combined teaching of Collier and Keifer teaches the charge detection mass spectrometry comprises, for each of the lipoprotein ions, focusing the ion into a linear ion trap, the linear ion trap comprising a charge detection cylinder (see ion trap CDMS, Keifer, p1655, col 2, para 1).
	Regarding claim 7, the combined teaching of Collier and Keifer teaches the mass-to-charge ratio of the ion is measured based on a time period that the ion takes to traverse the charge detection cylinder or the fundamental frequency at which the ion oscillates in the charge detection cylinder (see ion trap CDMS, Keifer, p1655, col 2, para 1).
	Regarding claim 8, the combined teaching of Collier and Keifer teaches the charge of the ion is measured based on the amplitude of a signal due to the ion oscillating in the charge detection cylinder (see measurement by detector, i.e., based on amplitude of the detector signal, see ion trap CDMS, Keifer, p1655, col 2, para 1; p1656, col 2, para 2).
	Regarding claim 9, the combined teaching of Collier and Keifer teaches the ion is trapped in the linear ion trap for a trapping period to determine the mass to charge ratio of the ion (see e.g. Keifer, p1657, col 2, para 2).
	Regarding claim 18, the combined teaching of Collier and Keifer teaches the lipoprotein ions are intact lipoprotein particles (see e.g. Collier, [0004]).

	Regarding claim 28, Collier teaches a method of identifying components of a lipoprotein present in a sample containing the lipoprotein (see [0005,43]), the method comprising: 
	a) producing lipoprotein ions (required for mass spectrometry, see e.g. [0069]) from the sample containing the lipoprotein; 
	
	
	d) identifying the components based on the determined masses of the lipoprotein ions (see e.g. [0070]).
	Collier fails to explicitly disclose b) simultaneously measuring a charge and a mass-to-charge ratio of each of the lipoprotein ions; c) determining a mass of each of the lipoprotein ions based on the measured charge and mass-to-charge ratio values thereof.
	However, the use of mass spectrometry that simultaneously measures multiple properties of biomolecular ions, including charge and m/z, was well known in the art at the time the application was effectively filed. For example, Keifer teaches using single particle mass spectrometry (see charge detection mass spectrometry, Keifer, abstract), involving simultaneously measuring a charge and a mass-to-charge ratio of each of the biomolecular ions (see Keifer, p1655, col 2, para 1); c) determining a mass of each of the lipoprotein ions based on the measured charge and mass-to-charge ratio values thereof (see same, abstract) which enables more sensitive analysis and stoichiometry of a wide range of complex proteins with different charge distributions (see e.g. p1667, col 1, para 2-3). It is also noted Collier teaches modifications of lipoproteins including isomers (note having charge distribution) that are particularly relevant to cardiovascular risk determination (see e.g. Collier, [0070]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Keifer in the system of the prior art because a skilled artisan would have been motivated to look for provide more sensitive analysis, enable better identification of different isomers and modifications, and to enable the intended operation of the system, in the manner taught by Keifer. 

Claim(s) 20 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Collier et al. (US 20150331000 A1) [hereinafter Collier] in view of Keifer et al., Charge detection mass spectrometry: weighing heavier things, 142 Analyst 1654 (2017) [hereinafter Keifer], as applied to claim 1 above, further in view of Hutchins et al., “Accurate Quantification of High Density Lipoprotein Particle Concentration by Calibrated Ion Mobility Analysis” Clin Chem. 60(11): 1393 (2014 November) [hereinafter Hutchins].
	Regarding claim 20, the combined teaching of Collier and Keifer teaches the masses of the lipoprotein ions range between about 100 kDa to about 80 MDa (see HDL, Collier [0005], which has well known masses in the claimed range (see e.g. p6, para 3). Further, Hutchins teaches analysis for cardiovascular effect (see Hutchins, p2, para 1) but also notes that some known HDL species with very high MW were too low in concentration for traditional ion mobility analysis. It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Hutchins in the higher sensitivity system of the prior art to enable the intended operation of measuring HDL generally (see e.g. Collier, abstract), while enabling the ability to analyze the known body of HDL molecules potentially associated with cardiovascular factors, in the manner taught by Hutchins.

Claim(s) 40, 41, 45, 48 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Heller et al. “Mass spectrometry-based analytical tools for the molecular protein characterization of human plasma lipoproteins” 5 Proteomics 2619 (2005) [hereinafter Heller] in view of Keifer et al., Charge detection mass spectrometry: weighing heavier things, 142 Analyst 1654 (2017) [hereinafter Keifer].
	Regarding claim 40, Heller teaches a method of identifying components of a lipoprotein present in a sample containing the lipoprotein (see abstract), the method comprising: 
	a) producing lipoprotein ions (see p2622, col 1, para 1) from the sample containing the lipoprotein; 
	
	
	d) dissociating ions in the selected subset of the lipoprotein ions into fragments (see CID, p2622, col 1, para 1); and 
	e) analyzing the fragments to identify the components of the lipoprotein present in the sample containing the lipoprotein (see spectra interpretation, col 1, para 1).
	Heller fails to explicitly disclose b) separating the lipoprotein ions based on mass-to-charge ratios thereof; c) selecting a subset of the separated ions having a corresponding subset of the mass-to-charge ratios thereof.
	However, the use of ion filtration before detection was notoriously well known in the art at the time the application was effectively filed. For example, Keifer teaches filtering to avoid wasting time trapping ions not of interest, comprising b) separating the lipoprotein ions based on mass-to-charge ratios thereof (see filtering, p1657, col 2, last para); c) selecting a subset of the separated ions having a corresponding subset of the mass-to-charge ratios thereof (see filtering, p1657, col 2, last para), and further teaches using single particle mass spectrometry (see charge detection mass spectrometry, Keifer, abstract), which enables more sensitive analysis and stoichiometry of a wide range of complex proteins with different charge distributions (see e.g. p1667, col 1, para 2-3). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Keifer in the system of the prior art because a skilled artisan would have been motivated to look for provide more sensitive analysis, enable better identification of different isomers and modifications, and to enable the intended operation of the system, in the manner taught by Keifer. 

	Regarding claim 41, the combined teaching of Heller and Keifer teaches the subset of the separated ions based comprises selecting a subset of the separated ions that correspond to a subpopulation of the lipoprotein based on the mass-to-charge ratios thereof (see Keifer, p1657, col 2, last para). 
	Regarding claim 45, the combined teaching of Heller and Keifer teaches dissociating the ions in the selected subset of the lipoprotein ions into the fragments comprises dissociating the ions in the selected subset via at least one of collision induced dissociation (see Heller, p2622, col 1, para 1), collisionally activated dissociation, surface induced dissociation, photo-induced dissociation, electron- impact induced dissociation, electron transfer dissociation and electron capture dissociation.
	Regarding claim 48, the combined teaching of Heller and Keifer teaches analyzing the fragments comprises analyzing the fragments using at least one of mass spectrometry and charge detection mass spectrometry (see Heller, p2622, col 1, para 1; see also Keifer, abstract).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES CHOI/Examiner, Art Unit 2881